Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claimed invention requires a combination of distinct features, which are not found in the prior art, either singularly or in combination.  The independent claims identify the following uniquely distinct features:
 	Independent claim 1 requires “transmit the estimated location of the target device using the phased antenna arrays via a beamforming transmission over the at least one dominant angle, wherein the stored data include each location from the set of locations that is mapped to the unique combination of the SNR values of the set of beams for a period of time, such that the unique combination of the SNR values of the set of beams at that period of time further provides information associated with types of behavior of the device at the location for that period of time, poses of the device at the location for that period of time, locations of physical objects in the environment for that period of time, and types of behavior of ambient users in the environment for that period of time.”
 	Independent claim 9 requires “transmit the estimated location of the target device using the antennas via a beamforming transmission over the at least one dominant angle, wherein stored data include values indicative of link attributes including one of beam received signal strength indicator (RSSI) measurements, beam channel state information (CSI) measurements, beam patterns or beam sequencing, wherein each link attribute includes measurements of a set of beams emitted at different beam angles by the phased array of antennas and measured at a set of locations in the environment, wherein the stored values provide a mapping between different 
 	Independent claim 13 requires “transmitting the estimated location of the target device using the phased antenna arrays via a beamforming transmission over the at least one dominant angle, wherein the stored data includes fingerprinting data, the fingerprinting data include each location from the set of locations mapped to the unique combination of the SNR values of the set of beams for a period of time, such that the unique combination of the SNR values of the set of beams at that period of time further provides information associated with types of behavior of the device at the location for that period of time, poses of the device at the location for that period of time, locations of physical objects in the environment for that period of time, and types of behavior of ambient users in the environment for that period of time.”
 	Independent claim 16 requires “transmit the estimated states of the target device and environment using the antennas via a beamforming transmission over the dominant angle to communicate the state of the target device, the state of the environment, or both states, wherein the stored data include each location from the set of locations that is mapped to the unique combination of the SNR values of the set of beams for a period of time, such that the unique combination of the SNR values of the set of beams at that period of time further provides information associated with types of behavior of the device at the location for that period of time, poses of the device at the location for that period of time, locations of physical objects in the environment for that period of time, and types of behavior of ambient users in the environment for that period of time.”

 	The prior art of records (in particular, the  combined teaching of Singh et al (US 2019/0097712) (hereinafter Singh) and Subramanian et al (US 2016/0021549)(hereinafter Subramanian) do not disclose, with respect to claim 1, “transmit the estimated location of the target device using the phased antenna arrays via a beamforming transmission over the at least one dominant angle, wherein the stored data include each location from the set of locations that is mapped to the unique combination of the SNR values of the set of beams for a period of time, such that the unique combination of the SNR values of the set of beams at that period of time further provides information associated with types of behavior of the device at the location for that period of time, poses of the device at the location for that period of time, locations of physical objects in the environment for that period of time, and types of behavior of ambient users in the environment for that period of time” as claimed.  Rather, Singh discloses the eNB maintains a DL beam-finding map for use by the eNB to efficiently find a DL transmit beam direction, as well as a UL beam-finding map for use by UEs to efficiently find respective UL 
 	The closest prior art references found, either singularly or in combination, fail to anticipate or render the above limitations obvious.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248.  The examiner can normally be reached on M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477